Name: Commission Regulation (EEC) No 2650/79 of 29 November 1979 amending Regulations (EEC) No 2226/78 and (EEC) No 1352/79 as regards the products of the beef and veal sector which may be brought into intervention in the Federal Republic of Germany and their coefficients
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 79 No L 304/9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2650/79 of 29 November 1979 amending Regulations (EEC) No 2226/78 and (EEC) No 1352/79 as regards the products of the beef and veal sector which may be bought into intervention in the Federal Republic of Germany and their coefficients THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2), and in particular Article 6 (5) (c) thereof, Whereas the buying-in prices for intervention on the market in beef applicable from 2 July 1979 were fixed by Commission Regulation (EEC) No 1 352/79 (3 ), as amended by Regulation (EEC) No 1 763/79 (4 ) ; Whereas the coefficients laid down in Article 6 ( 1 ) of Regulation (EEC) No 805/68 were established by Commission Regulation (EEC) No 2226/78 (5 ), as last amended by Regulation (EEC) No 1763/79 ; Whereas Article 1 of Council Regulation (EEC) No 1 302/73 (6), as last amended by Council Regulation (EEC) No 427/77 ( 7), provides that the qualities and cuts of products to be bought in by intervention agen ­ cies shall be determined taking into account, on the one hand, the need to give effective support to the market and to maintain the balance between the market concerned and that in competing animal products, and on the other hand, the financial burden on the Community ; Whereas the application of these criteria in the present market situation in beef indicates that 'Ochsen A' should be excluded from the list of products which may be bought into intervention in the Federal Republic of Germany ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Commitee for Beef and Veal , HAS ADOPTED THIS REGULATION : A rticle 1 Annex I to Regulation (EEC) No 2226/78 shall be replaced by Annex I hereto . Article 2 The Annex to Regulation (EEC) No 1352/79 shall be replaced by Annex II hereto . Article 3 This Regulation shall enter into force on 1 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 November 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . (3 ) OJ No L 163 , 2 . 7 . 1979, p. 4 . (4 ) OJ No L 202, 10 . 8 . 1979, p. 14 . (5 ) OJ No L 261 , 26 . 9 . 1978 , p . 5 . ( ») OJ No L 132, 19 . 5 . 1973 , p . 3 . ( 7) OJ No L 61 , 5 . 3 . 1977, p . 16 . No L 304/ 10 Official Journal of the European Communities 30 . 11 . 79 ANNEXE I  ANHANG I  ALLEGATO I  BIJLAGE I  ANNEX I  BILAG I DEUTSCHLAND BELGIQUE/BELGIÃ  DANMARK FRANCE IRELAND ITALIA LUXEMBOURG NEDERLAND UNITED KINGDOM A. Great Britain B. Northern Ireland Bullen A BÃ ufs 55 % / Ossen 55 % GÃ ©nisses 55 % / Vaarzen 55 % Taureaux 55 % / Stieren 55 % Kvier I Stude I Tyre P Ungtyre I BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O Steers 1 Steers 2 Vitelloni 1 Vitelloni 2 BÃ ufs, gÃ ©nisses, taureaux extra Vaarzen, le kwaliteit Stieren, le kwaliteit Steers M Steers H Heifers M/H Steers L/M Steers L/H Steers T Heifers T 1,08 0,98 0,96 0,97 0,86 0,92 0,94 0,98 1,23 1,11 0,99 1,19 1,10 0,99 0,92 0,90 1,25 1,10 1,04 1,02 1,09 0,95 0,94 0,90 0,93 0,93 0,91 0,86 30 . 11 . 79 Official Journal of the European Communities No L 304/ 11 ANNEXE II  ANHANG II  ALLEGATO II  BIJLAGE II  ANNEX II  BILAG II Prix d'achat en Ecus par 100 kilogrammes de produits Ankaufspreis in ECU je 100 kg des Erzeugnisses Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Buying in price in ECU per 100 kg of product OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Limite infÃ ©rieure Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum Limite supÃ ©rieur! Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum DEUTSCHLAND  Ganze oder halbe TierkÃ ¶rper und quartiers compenses \ stammend von : Bullen A 259,394 262,986 BELGIQUE/BELGIE  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des :  Hele dieren, halve dieren en  compensated quarters ' afkomstig van : BÃ ufs 55 % / Ossen 55 % GÃ ©nisses 55 % / Vaarzen 55 % 230,323 225,397 227,860 247,567 242,640 245,103Taureaux 55 % / Stieren 55 % DANMARK  Hele og halve kroppe samt,  quartiers compensÃ ©s " af : Kvier I Stude I Type P Ungtyre I 221,566 232,856 237,796 248,380 225,800 237,090 242,029 252,614 FRANCE  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O 282,416 262,995 247,204 266,806 254,827 236,859 295,121 275,701 259,910 275,882 263,903 245,934 IRELAND  Carcases, half-carcases and compensated quarters, from : Steers 1 Steers 2 229,949 222,750 234,851 227,652 ITALIA Carcasse, mezzene e quarti compensati provenienti dai : Vitelloni 1 Vitelloni 2 290,797 274,589 299,378 283,170 No L 304/ 12 Official Journal of the European Communities 30 . 11 . 79 Limite supÃ ©rieure Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum Limite infÃ ©rieure Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum LUXEMBOURG  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs, gÃ ©nisses, taureaux extra 251,015 258,405 NEDERLAND  Hele dieren, halve dieren en  compensated quarters " afkomstig van : Vaarzen, le kwaliteit Stieren, le kwaliteit 235,786 247,933 244,718 256,864 239,151 236,588 226,386 242,936 240,373 230,171 UNITED KINGDOM A. Great Britain  Carcases, half-carcases and compensated quarters, from : Steers M Steers H Heifers M/H B. Northern Ireland  Carcases, half-carcases and compensated quarters, from : Steers L/M Steers L/H Steers T Heifers T 234,059 229,775 231,100 222,378 237,844 233,560 234,885 226,162